DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 13, 14, 17-20, 31-34, 36, and 37 are pending in this application.

Cancellation of claims 2, 5, 10-12, 21-23, and 35 is acknowledged; claims 3, 4, 6-9, 15, 16, and 24-30 already stand canceled.

Addition of new claims 36 and 37 is acknowledged.

Claims 1, 13, 14, 17-20, 31-34, 36, and 37 are examined.


Examiner’s Remarks
Applicants' arguments, filed 18 August 2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Claim Interpretation
The Examiner notes the phrase “non-mentholated cooling agent” (claim 1) refers to cooling agents which are not menthol (e.g., see as-filed specification, page 9, line 29), and does not exclude cooling agents which contain a menthol moiety, such as 3-(1-menthoxy)propan-1-ol (i.e., Applicant’s elected species).

The Examiner notes the phrase “soothing agent” (claim 20) is given its broadest reasonable interpretation, i.e., any material that is suitable for providing a relaxing5 sensation, a calming effect, or the like (e.g., see as-filed specification, page 11, lines 4-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is newly applied, as necessitated by Applicant’s amendments filed 18 August 2020:
Claims 1, 13, 14, 19, 20, 31, 32, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Potnis et al. (“Potnis”, US 2015/0313955).
prima facie case of obviousness exists.  See MPEP 2144.05 I.  Suitable cooling agents include menthol and menthoxyalkanols, such as 3-(1-menthoxy)propan-1-ol (Applicant’s elected species; e.g., see paragraphs [0021], [0043]).  Amounts of menthol of 0.2-0.8% are exemplified (e.g., paragraph [0038]).
Potnis does not exemplify a composition comprising a non-mentholated cooling agent sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a non-mentholated cooling agent as the cooling agent in the composition of Potnis; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so 
Regarding claim 19, Potnis teaches the compositions may optionally comprise sweetening agents (e.g., paragraph [0048]).
Regarding claims 31 and 32, Potnis teaches the composition may comprise a pH adjusting agents in amounts sufficient to obtain a neutral pH; amounts of 0.5-1% (for 18% solution, or 0.09-0.18% total) are exemplified (e.g., Tables 1-4).
Regarding claims 36 and 37, it is noted that, since the composition of Potnis comprises the same components in the same amounts, the same properties would be expected to result, absent evidence to the contrary.  Additionally, Potnis teaches the gels utilize anionic polymers, which tend to stick to the soft and hard surfaces of the oral cavity, and provide targeted sustained delivery of the analgesic oils (e.g., paragraph [0044]).

Claims 1, 13, 14, 17-20, 31-34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Potnis as applied to claims 1, 13, 14, 19, 20, 31, 32, 36, and 37 above, and further in view of Kolazi et al. (“Kolazi”, US 2013/0224125, previously cited).
The invention of Potnis is delineated above (see paragraph 10, above).
Specifically regarding claims 17 and 18 (and more generally regarding the remaining claims), while Potnis generally teaches other components may be present (e.g., paragraph [0048]), Potnis does not specifically teach the presence of an antifoaming agent.  However, Kolazi is in the same field of oral care compositions (e.g., abstract) comprising the same or similar ingredients (antimicrobial agent such as menthol, aqueous carrier, nonionic surfactants, thickeners; e.g., see abstract, paragraphs [0052], [0066], [0068]) in forms such as gels (e.g., paragraph [0079]), and teaches about 0.1-5% of antifoaming agents may be employed to stop any unwanted foam generated while manufacturing the composition (e.g., paragraph [0069]).  Note Applicant’s purpose for including an antifoaming agent is also to stop any unwanted foaming during production; e.g., see as-filed specification at page 9, lines 5-7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an antifoaming agent in composition of Potnis, for the benefit of stopping any unwanted foaming during production, with a reasonable expectation of success.
Specifically regarding claims 31-34 (and more generally regarding the remaining claims), Potnis further teaches a pH of 6-8 (neutral) to swell thickening polymer, causing viscosity to increase (e.g., paragraph [0044]).  While Potnis teaches a pH adjusting agent which is a base (e.g., sodium hydroxide), Potnis does not also teach a pH adjusting agent which is an acid.  However, Kolazi is in the same field of oral care 


Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 14, 17-20, 31-34, 36, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BARBARA S FRAZIER/           Examiner, Art Unit 1611